Citation Nr: 0328661	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1986 to June 
1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2001, a 
statement of the case was issued in April 2002, and a 
substantive appeal was received in April 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran originally filed a claim of service connection 
for both hypertension and epilepsy.  The rating decision, 
notice of disagreement and statement of the case also 
addressed both these issues, however, on the substantive 
appeal the veteran affirmatively listed only hypertension as 
the issue he is appealing.  Consequently, only hypertension 
is currently before the board.


REMAND

On his initial application for VA compensation, the veteran 
reported that he was treated for hypertension at Marshall 
Memorial Hospital in January 1990.  Although records from 
that facility were later requested (in connection with an 
unrelated claim) from 1992, it does not appear that any 
records showing treatment for hypertension from 1990 have 
been requested.  The Board believes appropriate action to 
obtain these private records which the veteran has identified 
by month and year is necessary to fully assist him with his 
claim. 

Additionally, the veteran's representative has specifically 
referred to several blood pressure reading during service as 
evidence of hypertension.  Matters of medical diagnosis are 
within the realm of trained medical personnel, and neither 
the Board nor the veteran's representative is competent to 
interpret the significance of blood pressure readings.  See 
generally Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Although the veteran was afforded a VA examination in April 
2001, the examiner did not have the claims file available to 
review and did not offer any opinion as to when the veteran's 
hypertension was first manifested.  Further medical 
development in this regard is therefore also necessary. 

The Board also notes that the service medical records in the 
claims file do not appear to include the reports of any 
discharge examination.  Action to request a search for any 
such report is also appropriate in view of the need to return 
the case to the RO for reasons outlined above.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  The RO should take appropriate action 
to request all medical records showing 
treatment in January 1990 at Marshall 
Memorial Hospital, 811 S. Washington, 
Marshall, Texas  75672.  

3.  The RO should contact the National 
Personnel Records Center and request a 
search for any additional service medical 
records, to specifically include the 
report of any discharge examination.

4.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain when the veteran's hypertension 
was first manifested.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that hypertension was manifested during 
the veteran's active duty service or 
within one year of discharge from 
service.  The examiner is requested to 
address the significance of the various 
blood pressure readings recorded during 
the veteran's active duty service.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

